Exhibit 10.1
AMENDMENT NUMBER 5
TO THE
GOODRICH CORPORATION SEVERANCE PROGRAM
     THIS AMENDMENT is made this 24th day of July, 2008, by Goodrich Corporation
(hereinafter referred to as the “Company”);
WITNESSETH
          WHEREAS, the Company maintains the Goodrich Corporation Severance
Program, as amended and restated, effective February 21, 2006 (hereinafter
referred to as the “Plan”);
          WHEREAS, pursuant to Section 10 of the Plan, the Chief Executive
Officer of the Company has the authority to amend the exhibits to the Plan; and
          WHEREAS, pursuant to the Asset Purchase Agreement between the Company,
Recon/Optical, Inc., and Bourns, Inc. (the “Purchase Agreement”), Hired
Employees (as defined in the Purchase Agreement) shall not be considered
“Eligible Employees” for purposes of the Severance Program until the first
anniversary of the Closing Date (as defined in the Purchase Agreement).
          NOW, THEREFORE, the Chief Executive Officer hereby amends Exhibit B to
the Plan as set forth in the attached revision to Exhibit B effective as of the
Closing Date (as defined in the Purchase Agreement).
          IN WITNESS WHEREOF, the Company, by its Chief Executive Officer, has
caused this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:   /s/ Marshall O. Larsen         Marshall O. Larsen        Chairman,
President and Chief Executive Officer   

67



--------------------------------------------------------------------------------



 



         

Exhibit B
To Goodrich Corporation Severance Program
List of Exempt Facilities
The employees whose regular work location is at any of the following Goodrich
Corporation or domestic subsidiary sites will not be considered “Eligible
Employees” for purposes of the Severance Program:
ISR Systems—Riverside, CA (formerly, Pacific Optical)*
ISR Systems—Barrington, IL (formerly, Recon/Optical)*
 

*   Effective as of the Closing Date (as defined in the Asset Purchase Agreement
between Goodrich Corporation, Recon/Optical, Inc., and Bourns, Inc.) until the
first anniversary of the Closing Date. Thereafter, these locations are no longer
considered Exempt Facilities under the Severance Program.

Revised July, 2008

68